Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is entered into this 31st
day of October, 2005, by and between MILLENNIUM OFFSHORE GROUP, INC., a Texas
corporation (“Seller”), and ATP OIL & GAS CORPORATION, a Texas corporation,
(“Buyer”). Buyer and Seller are collectively referred to herein as the “Parties”
and sometimes individually referred to as a “Party.”

 

RECITALS:

 

A. Seller desires to sell and transfer to Buyer certain oil and gas properties
and other assets on the terms and conditions set forth in this Agreement.

 

B. Buyer desires to acquire from Seller such assets on the terms and conditions
set forth in this Agreement.

 

WITNESSETH:

 

   In consideration of the mutual agreements contained in this Agreement, Buyer
and Seller agree as follows:

 

1. SALE AND PURCHASE OF THE ASSETS.

 

  1.1 Acquired Assets. Subject to the terms and conditions of this Agreement,
Seller agrees to transfer, convey and deliver to Buyer and Buyer agrees to
acquire from Seller, as of the Effective Date (as defined in Article 3), all of
Seller’s right, title and interest in and to the following (collectively, the
“Assets”):

 

  (A) (i) All the leasehold interests, mineral interests, royalty interests,
overriding royalty interests, reversionary rights, production payments, net
profits interests, and contractual rights to production attributable to the
lands described in Exhibit 1.1(A)-1 (collectively the “Leases”); (ii) all wells
located on the Leases in which Seller owns an interest (collectively the
“Wells”); (iii) the easements, rights of way, and other rights, privileges,
benefits and powers with respect to the use and occupation of the Leases;
(iv) any pooled or unitized acreage located in whole or in part within each
Lease, and the interests in any wells within the unit or pool associated with
such Lease (collectively the “Units”), regardless of whether such unit or pool
production comes from wells located within or without the Leases;



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  (B) The oil and gas and associated hydrocarbons, crude oil, natural gas,
condensate (“Oil and Gas”) after the Effective Date, in, under and produced from
or otherwise attributable to the Leases, Units, and Wells;

 

  (C) To the extent assignable and applicable to the Assets, all licenses,
servitudes, gas purchase and sale contracts, gathering contracts, crude purchase
and sale agreements, farmin agreements, farmout agreements, bottom hole
contribution agreements, acreage contribution agreements, operating agreements,
unit agreements, processing agreements, options, leases of equipment or
facilities, joint venture agreements, pooling agreements, transportation
agreements, rights-of-way and other contracts, agreements and rights, which are
owned by Seller, in whole or in part, and relate to any of the Leases or the
production of Oil and Gas from the Leases, to the extent that the same are in
force and effect and relate to periods after the Effective Date (collectively,
the “Contracts”);

 

  (D) The real, personal and mixed property and facilities, to the extent
situated upon and exclusively used, or situated upon and held exclusively for
use, by Seller in connection with its ownership (in whole or part) or operation
of the Leases, including, without limitation, well equipment, casing, tanks,
crude oil, natural gas, condensate or products in storage severed after the
Effective Date; tubing, compressors, pumps, motors, fixtures, platforms, tools,
machinery and other equipment; pipelines; gathering lines, field processing
equipment; inventory and all other improvements used in the operation of the
Leases (except geophysical and seismic records, data and information owned by
Seller unless as otherwise provided herein) (the “Related Assets”). A list of
the major Related Assets are further described in Exhibit 1.1(A)-2;

 

  (E) To the extent assignable, all governmental permits, licenses and
authorizations, as well as any applications for the same, related to the Leases
or the Wells or the ownership or operation or the use thereof; and

 

  (F) All of Seller’s files, records and data relating to the items described in
subsections (A), (B), (C), (D), and (E) above, including, without limitation,
title records (title curative documents); surveys, maps and drawings; contracts;
correspondence; geological records and information; production records, electric
logs, core data, pressure data, decline curves, graphical production curves and
all related matters and construction documents, except (i) to the extent the
transfer, delivery or copying of such records may be restricted by contract with
a third party; (ii) all documents and instruments of Seller that may be
protected by the attorney-client privilege; (iii) all accounting and Tax files,
books, records, Tax returns and Tax work papers related to such items; and
(iv) any of Seller’s seismic data or seismic data licensed from a third party
provided that Seller shall grant a license to Buyer for Seller’s proprietary
geophysical and seismic records that are not restricted by contract with a



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     third party (collectively, the “Records”). In the event Seller provides
Buyer a license to its proprietary geophysical and seismic records, Buyer shall
be responsible for all copying costs.

 

  1.2 Excluded Assets. Notwithstanding the foregoing, the Assets shall not
include, and there is excepted, reserved and excluded from the purchase and sale
contemplated herein those items listed in Exhibit 1.2 (the “Excluded Assets”),
including but not limited to portions of (i) South Timbalier Block 77 bearing
MMS Serial Number OCS-G 04827 and (ii) High Island Block 74 bearing MMS Serial
Number OCS-G 21348, as further described in Article 17.10 hereof.

 

  1.3 Assumed Liabilities. On the Closing Date, Buyer shall assume and agree to
timely and fully pay, perform and otherwise discharge, without recourse to
Seller or its affiliates, all of the liabilities and obligations of Seller and
its affiliates, successors, assigns or representatives, direct or indirect,
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, which relate directly, or indirectly, to the Assets, including but
not limited to, Environmental Laws (as defined herein), taxes, securities law,
personal injury, plugging, abandonment and surface restoration, and all
liabilities and obligations under the Oil and Gas, Leases, Wells, Contracts,
Related Assets and Records, which relate to the Assets (other than the Excluded
Assets), whether such liabilities and obligations accrue before, on or after the
Effective Date (collectively, the “Assumed Liabilities”). Notwithstanding the
foregoing, Assumed Liabilities shall not include, and there is excepted,
reserved and excluded from such Assumed Liabilities, the liabilities and
obligations for which Seller indemnifies Buyer against pursuant to Article 16.1.

 

  1.4 Imbalances. The Parties shall settle all production imbalances relating to
the Assets in a letter agreement (“Imbalance Agreement”) to be delivered at
Closing. All adjustments to said production imbalances shall be made
post-Closing as further described in Article 2.4 (B). The Imbalance Agreement
shall be made a part of this Agreement as Exhibit 7.

 

  1.5 Transition Period for Operator and Bonding Responsibilities. Seller is the
Operator of certain of the Leases and Seller has bonding responsibility for
certain of the Leases, and in most, if not all, instances Seller has both
responsibilities with respect to each of the affected Leases (collectively the
“Transition Leases”), a list of which is attached hereto as Exhibit 1.5. Seller
understands that Buyer intends to qualify for an exemption from bonding with the
Minerals Management Service (“MMS”) and shall file the necessary application and
documents with the MMS to obtain the exemption within a reasonable period after
Buyer has obtained audited financial statements for YE 2005. The process of
obtaining this exemption is expected to take from six to nine months after such
application is made to the MMS. From and after the Closing Date until Buyer
successfully qualifies for an exemption from bonding with the MMS and notifies
Seller of such exemption as provided in Article 4.2 (D), Seller will, with
respect to the Transition Leases, continue, as applicable, to hold the position
of Operator with



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     the MMS and maintain the bonds that were in effect on the Effective Date
(“Transition Period”). Buyer will, after receipt of an invoice from Seller, make
advance payment to Seller of any premiums that must soon be paid in order to
maintain the bonds during the Transition Period. During the Transition Period
Seller will:

 

  (a) Provide Buyer with any notices, letters or other forms of communication
from (i) the MMS or other governmental entity concerning any of the Transition
Leases, and (ii) the underwriter, surety or bonding company providing the bonds
for the Transition Leases.

 

  (b) If Buyer requests Seller’s assistance during the Transition Period, Seller
will act on Buyer’s behalf. When acting on Buyer’s behalf hereunder, Seller
agrees to work with Buyer to prepare and submit any and all documents, on the
appropriate Seller letterhead, or take other reasonable actions which Buyer
considers necessary and appropriate. While acting on Buyer’s behalf hereunder,
Seller shall make a good faith effort to provide Buyer with copies of all
documents and communications associated with the requested assistance, including
all documents and communications sent to or received from the MMS.

 

2. PURCHASE PRICE AND CONTINGENT CONSIDERATION.

 

  2.1 Purchase Price. The purchase price for the Assets shall be Forty Million
Dollars ($40,000,000.00), subject to the adjustment, if any, set forth in
Article 2.4 (A), hereafter the “Purchase Price.” The Purchase Price shall be
subject to the adjustments provided for in Article 2.4 (B), and the total dollar
amount after all adjustments have been made under this Agreement is hereinafter
referred to as the “Adjusted Purchase Price.” In addition to the Purchase Price,
Seller shall also be entitled to the Contingent Consideration described in
Article 2.5.

 

  2.2 Payment. After all assignments and forms described in Article 4.2 have
been properly executed by Seller, the Buyer shall pay the Purchase Price in
accordance with the provisions in Article 2.2 (A) and (B) below.

 

  (A) The Seller entered into a Credit Agreement with NGP Capital Resources
Company (“NGP”) on August 4, 2005, and mortgaged certain of its Assets (the
“Mortgage’), and agreed to provide NGP with a 2% overriding royalty interest on
the mortgaged Assets (the “NGP ORRI”). In full satisfaction of the referenced
Mortgage and the NGP ORRI (as of the Effective Date), Buyer will pay into NGP’s
account (set forth below) by Electronic Funds Transfer (“EFT”) $23,511,687.05
(the “NGP Payment”).

 

     Wells Fargo Bank

     Houston, Texas

     ABA 121 000 248

     For credit to NGP Capital Resources Company

     Account number 614-4108-146



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  (B) After Buyer’s receipt of a facsimile or original of the Mortgage Release
and NGP ORRI Assignment (as defined in Article 4.2 (B) below), Buyer will pay
$16,488,312.95 (i.e., being the balance of the Purchase Price after deducting
the NGP Payment) into Seller’s account (set forth below) by EFT.

 

     Amegy Bank

     Houston, Texas

     ABA #113011258

     A/C No. 3348814

     Account Name: Millennium Offshore Group, Inc.

 

  2.3 Allocation. The Purchase Price shall be allocated to the Assets in
accordance with the schedule of values set forth in Exhibit 3. Seller and Buyer
covenant and agree that the values allocated to various portions of the Assets,
which are set forth on Exhibit 3 (singularly with respect to each item, the
“Allocated Value” and, collectively, the “Allocated Values”), shall be binding
on Seller and Buyer.

 

  2.4 Adjustments to Purchase Price..

 

  (A) At Closing, the Parties shall, if appropriate, account to one another for
(i) proceeds from production from the Leases as of and following the Effective
Date and (ii) costs and expenses associated with the Assets, except as otherwise
provided in this Agreement, as of and following the Effective Date as provided
for in any applicable operating agreement or other agreements affecting the
Assets. Such proceeds and costs will be calculated by Seller and provided to the
Buyer, in the form of a detailed statement, prior to the Closing (“Closing
Statement”). Any proceeds and costs not captured in the Closing Statement (if
timely provided), shall be dealt with in the Post-Closing Statement prepared as
provided in Article 2.4 (B) below.

 

  (B) A post-closing adjustment statement based on the actual revenue and
expenses related to the Assets shall be prepared and delivered by Seller to
Buyer on January 31, 2006, proposing further adjustments to the Purchase Price
based on the information then available (“Post-Closing Statement”). Seller or
Buyer, as the case may be, shall be given access to and shall be entitled to
review and audit the other Party’s records pertaining to the computation of
amounts claimed in such Post-Closing Statement. Except for adjustment made based
on the Post-Closing Statement, if any, no additional adjustments shall be made
for proceeds from production and for costs and expenses associated with the
Assets from the Effective Date to Closing Date.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  2.5 Contingent Consideration. Buyer shall pay Ten Million Dollars
($10,000,000.00), the “Contingent Consideration”, by EFT into Seller’s account
(set forth in Article 2.2 (B) above) within three (3) business days after
Buyer’s receipt of a written notice by facsimile from Seller that references
this provision and contains a schedule providing evidence that the cumulative
net production volume from the Assets, on and after the Effective Date, has met
or exceeded one (1) BCFE.

 

3. EFFECTIVE DATE. The effective date for the conveyance of the Assets shall be
as of 12:01 a.m., local time at the location of the Leases on October 1, 2005,
(the “Effective Date”).

 

4. CLOSING AND POST-CLOSING.

 

  4.1 Closing and Document Review. Subject to the conditions precedent set forth
at Articles 10 and 11 and any termination pursuant to Article 12, the sale and
purchase of the Assets (“Closing”) shall be held on October 31, 2005, or such
later date that is mutually acceptable to the Parties (“Closing Date”). The
Closing will take place at the offices of Buyer at 4600 Post Oak Place, Suite
200, Houston, Texas 77027. Prior to the Closing Date, the Parties will have the
opportunity to review and examine all documents described in Article 4.2 below,
which will be executed at Closing.

 

  4.2 Delivery by Seller. Seller shall deliver the following to Buyer at Closing
and after Closing as further specified below.

 

  (A) Assignments. At Closing, Seller shall properly execute, witness,
acknowledge, and deliver to Buyer six (6) original counterparts of each of the
following instruments, as applicable to each Lease, in complete fulfillment of
Seller’s obligation to properly convey to Buyer all of Seller’s right, title,
and interest in the Assets: a mutually acceptable form of Record Title
Assignment and Bill of Sale, Assignment of Operating Rights and Bill of Sale,
Assignment and Bill of Sale, Assignment of Right-of-Way and Assignment of State
Lease. These instruments will be in the same form as those assignment forms
attached on Exhibits 4.1 through 4.5. Seller will receive one fully executed
counterpart of each assignment, and Buyer will retain the remainder.

 

  (B) Release of Mortgage and NGP ORRI Assignment. At Closing, Seller shall
deliver to Buyer a facsimile or original of the (i) release of the Mortgage,
executed by NGP, effective as of 12:01 a.m. local time at the location of the
Leases on October 1, 2005 (“Mortgage Release”), and (ii) an assignment of NGP
ORRI, executed by NGP and Seller, effective as of 12:01 a.m. local time at the
location of the Leases on October 1, 2005, assigning to Seller the two percent
(2%) overriding royalty interest on the mortgaged Assets (“NGP ORRI
Assignment”). If a facsimile of the



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     Mortgage Release, NGP ORRI Assignment, or both is delivered to Buyer at
Closing, then an original of each such facsimile document shall be delivered to
Buyer no later than the day after the Closing Date.

 

  (C) Governmental Forms for Non-Transition Leases. With respect to those Leases
that are not Transition Leases (“Non-Transition Leases”), at Closing Seller
shall properly execute and deliver the necessary governmental forms (in the
needed number of counterparts), as applicable, to designate Buyer as the
Operator of the Non-Transition Leases where Seller was the Operator on the
Effective Date; including, but not limited to, Forms MMS-1123, MMS-1017, and
MMS-1022.

 

  (D) Governmental Forms for Transition Leases. With respect to those Leases
that are Transition Leases, Seller will prepare and deliver to Buyer the
necessary governmental forms for the Buyer’s designation of Seller as the
Operator of the Transition Leases during the Transition Period. These forms will
either be provided at Closing or within four (4) business days after Closing.
Within five (5) business days after Seller’s receipt of a notice from Buyer
informing Buyer that Seller has resolved its Bonding Requirements with respect
to the Assets, Seller shall properly execute and deliver the necessary
governmental forms (in the needed number of counterparts), as applicable, to
designate Buyer as the Operator of the Transition Leases; including, but not
limited to, Forms MMS-1123, MMS-1017, and MMS-1022.

 

  (E) Records and Contracts. It is understood that Seller will require access to
the Records and Contracts given the structure of the transactions in this
Agreement, however, within a reasonable time after Seller’s receipt of notice
from Buyer (whether one or more), the Seller will deliver to Buyer such copies
of the requested Contracts, Records, or both, regarding the Assets. At such time
as Seller ceases its contractual agreement to operate the certain of the Assets,
the originals (or copies, if originals are not available) of the Contracts and
Records will be delivered to Buyer.

 

  4.3 Further Cooperation. At the Closing, and thereafter as may be necessary,
Seller and Buyer shall execute and deliver such other instruments and documents
and take such other actions as may be reasonably necessary to evidence and
effectuate the transactions contemplated by this Agreement, including correcting
errors and omissions in the Closing documents. This further cooperation will
extend to the period after the Transition Period, when Seller will provide
reasonable assistance to Buyer, as needed, to obtain the needed governmental
forms (including Forms MMS-1123, MMS-1017, and MMS-1022) from third parties,
owning an interest in the Transition Leases, to effectuate the designation of
Buyer as Operator of the Transition Leases.

 

5. GENERAL ACCESS AND REVIEW OF ASSETS. Seller shall provide Buyer free access
to the Assets and to all of its Records for Buyer’s examination. In addition,
Seller shall allow Buyer to conduct a physical and environmental examination of
the Assets at Buyer’s cost, risk and expense.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

6. TITLE.

 

  6.1 Examination. Following the execution of this Agreement, Buyer shall
conduct such examination of the title to the Leases, based upon the Contracts
and Leases and the public data, as is deemed appropriate by Buyer, at its sole
cost, risk and expense. The purpose of such title examination shall be to
determine if Seller has “Good and Marketable Title” to its interest in the
Leases and Wells.

 

  6.2 Good and Marketable Title. As used herein the term “good and marketable
title” shall mean:

 

  (A) As to each of the Leases and Wells, that Seller’s record title, operating
rights or Working Interest (whichever may be applicable):

 

  (i) entitles Seller to receive from each Lease or Well not less than the
interests shown in Exhibits 1.1(A)-1 as the “Net Revenue Interest” of all Oil
and Gas produced, saved and marketed from each Lease and Well and of all Oil and
Gas produced, saved and marketed from any unit of which each Lease or Well is a
part and allocated to such Lease or Well, all without reduction, suspension or
termination of the interests in each Lease or Well throughout the duration of
such Lease or the Lease upon which such Well is located, except as stated in
such Exhibit; and

 

  (ii) obligates Seller to bear a percentage of the costs and expenses relating
to the maintenance and development of, and operations relating to, the Leases
and Wells not greater than the “Working Interest” shown in Exhibits 1.1(A)-1,
all without increase of the interests in each Lease and Well throughout the
duration of such Lease and Well, except as stated in such Exhibit.

 

  (B) That title of Seller to the Assets;

 

  (i) at Closing, is free and clear of liens, encumbrances (except for Permitted
Encumbrances as defined in Article 6.5), including, but not limited to claims,
demands, damages, liabilities, judgments and causes of action and operational
restrictions; and

 

  (ii) with respect to real property interests to be transferred to Buyer, real
property interests are of record in the relevant counties and governmental
offices; and



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  (iii) with respect to any Asset subject to preferential rights, such rights
have been waived and consents obtained from all third parties.

 

  6.2.1 Title Defect Remedy.

 

  (A) No later than forty-five (45) the business days after the Closing Date,
Buyer may notify Seller in writing (“Title Notice”) of any liens, charges,
contracts, agreements obligations, encumbrances, defects and irregularities of
title which would cause title to all or part of the Assets not to be good and
marketable as defined in Section 6.2 hereof, or which would cause a breach of a
representation or warranty of Seller (“Title Defect”). Such Title Notice shall
describe in reasonable detail the Title Defect and include the estimated value
of the Title Defect.

 

  (B) If a Title Defect as set forth in a Title Notice is given to Seller as set
forth above and is not cured to Buyer’s satisfaction within 30 days, then at
Seller’s option the affected Assets shall be removed from this Agreement,
conveyed to Seller by Buyer, and the value of such removed Assets will be
reflected in the Post-Closing Statement as a downward adjustment of the Purchase
Price, or, if the Post-Closing Statement has already been rendered, Seller shall
make payment to Buyer of such amount at the time of the conveyance to Seller.
Any Title Defect waived by Buyer under this Section shall become a Permitted
Encumbrance as defined herein.

 

  (C) No adjustment to Purchase Price. Notwithstanding anything to the contrary
in this Article 6, there shall be no adjustments to the Purchase Price for Title
Defects unless the total adjustment shall exceed One Million Dollars
($1,000,000) in the aggregate.

 

  6.3 Special Warranty. The documents to be executed and delivered by Seller to
Buyer transferring the Assets to Buyer shall be subject to the Permitted
Encumbrances. Seller shall warrant and defend the title to the Assets unto Buyer
against any claims and demands of all persons lawfully claiming the Assets or
any part thereof, by, through or under Seller, but not otherwise; and Assignee
shall have the right of full substitution and subrogation in and to all actions
in warranty. Seller shall further warrant and represent that the Assets are free
and clear of all liens (including, but not limited to, all U.C.C. liens),
burdens (except those identified herein and those assumed by Assignee under the
terms of this Agreement) and claims arising by, through or under Assignor.
Seller’s interests in the Assets are to be sold AS IS AND WHERE IS AND WITHOUT
WARRANTY OF MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR PURPOSE,
EITHER EXPRESS OR IMPLIED.

 

  6.4 Successor Operator. Buyer acknowledges and agrees that Seller cannot and
does not covenant or warrant that Buyer shall become successor operator of all
or any portion of the Assets, since the Assets or portions thereof may be
subject to unit, pooling, communization, operating or other agreements which
control the



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     appointment of a successor operator; provided, however, that Seller shall
use reasonable commercial efforts to assist Buyer in becoming the successor
operator, including as further provided in Article 1.5 above.

 

  6.5 Permitted Encumbrances. As used herein the term “Permitted Encumbrances”
shall mean any one (1) or more of the following described below or created or
described in documents described below:

 

  (A) The terms and conditions of the Leases, including without limitation
lessors’ royalties, overriding royalties totaling 3% proportionately reduced to
the Assignor interest in the Leases (1% each to B. J. Packard, Stan Mendenhall
and Kent Singleton), net profits interests, carried interests, production
payments, reversionary interests and similar burdens, if the net cumulative
effect of the burdens does not operate to reduce the interest of Seller with
respect to all Oil and Gas produced from any Lease below the Net Revenue
Interest for such Lease set forth in Exhibit 1.1(A)-1;

 

  (B) Sales contracts terminable without penalty upon no more than ninety
(90) days notice to the purchaser;

 

  (C) Preferential Rights and required third party consents to assignment and
similar agreements with respect to which waivers or consents are obtained from
the appropriate parties, or the appropriate time period for asserting any such
right has expired without an exercise of the right;

 

  (D) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;

 

  (E) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
the oil and gas operations to be conducted on any Well or Lease;

 

  (F) All operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations and other agreements affecting the
Assets; and

 

  (G) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of governmental authority.

 

7. Environmental Assessment.

 

  (A) Physical Condition of the Assets. The Assets have been used for oil and
gas drilling and production operations and possibly for the storage and disposal
of waste materials or hazardous substances related to standard oil field
operations. Physical changes in or under the Assets or adjacent lands may have
occurred as a



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     result of such uses. The Assets also may contain buried pipelines and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets. Buyer understands that Seller does not have the requisite information
with which to determine the exact nature or condition of the Assets nor the
effect any such use has had on the physical condition of the Assets. Pursuant to
the Safe Water Drinking and Toxic Enforcement Act of 1986, Buyer is hereby
notified and assumes the risk that detectable amounts of chemicals known to
cause cancer, birth defects and other reproductive harm may be found in, on or
around the Assets. As of the Effective Date, Buyer shall assume the risk that
the Assets may contain waste or contaminants and that adverse physical
conditions, including the presence of waste or contaminants, may not have been
revealed by Buyer’s investigation. As of the Effective Date, all responsibility
and liability related to disposal, spills, waste or contamination on or below
the Assets shall be transferred from Seller to Buyer.

 

     In addition, Buyer acknowledges that some oil field production equipment
located on the Assets may contain asbestos and/or naturally-occurring
radioactive material (NORM). In this regard, Buyer expressly understands that
NORM may affix or attach itself to inside of wells, materials and equipment as
scale or in other forms, and that wells, materials and equipment located on the
Assets described herein may contain NORM and that NORM-containing materials may
be buried or have been otherwise disposed of on the Assets. Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets where it may be found, and that Buyer
assumes all liability if and when such activities are performed after the
Closing Date. This provision shall survive the Closing.

 

  (B) Inspection and Testing. Prior to Closing, Buyer will have the right, at
its sole cost and risk, to conduct a Phase I environmental assessment of the
Assets. Any data obtained shall be immediately provided to Seller, including any
reports and conclusions. Seller and Buyer shall keep all information strictly
confidential whether or not Closing occurs, except as may be required pursuant
to any Environmental Laws.

 

  (C) Notice of Adverse Environmental Conditions. No later than three
(3) business days after Closing, Buyer will notify Seller in writing of any
Adverse Environmental Condition with respect to the Assets. Such notice shall
describe in reasonable detail the Adverse Environmental Condition and include
the estimated Environmental Defect Value attributable thereto. The
“Environmental Defect Value” attributable to any Adverse Environmental Condition
will be the estimated amount of all reasonable costs and claims associated with
the existence, remediation or correction of the Adverse Environmental
Conditions, as reasonably determined and estimated by Buyer. The term “Adverse
Environmental Condition” means (i) the failure of the Assets to be in material
compliance with all applicable Environmental Laws; (ii) the Assets being subject
to any agreements, consent orders, decrees or judgments in existence at this
time



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     based on any Environmental Laws that negatively and materially impact the
future use of any portion of the Assets or that require any material change in
the present conditions of any of the Assets or; (iii) the Assets being subject
to any material uncured notices of violations of or material non-compliance with
any applicable Environmental Laws.

 

  (D) Rights and Remedies for Environmental Conditions.

 

  (i) Notwithstanding anything to the contrary herein, if the collective value
of the uncured Adverse Environmental Conditions is less than One Million Dollars
($1,000,000), there will not be any reduction of the Purchase Price or Adjusted
Purchase Price. If the collective value of the uncured Environmental Conditions
equals or exceeds One Million Dollars ($1,000,000), the Purchase Price will be
adjusted downward, in the Post-Closing Statement, to reflect the dollar amount
of the uncured Adverse Environmental Conditions. ; and

 

  (ii) If Seller and Buyer are unable to agree on the cost of the Adverse
Environmental Condition, then the dispute will be submitted to a mutually
agreeable arbitrator (the “Environmental Arbitrator”) whose determination shall
be final and binding upon the Parties. Seller and Buyer shall each bear their
respective costs and expenses incurred in connection with any such arbitration
process, including and one-half (1/2) of the fees, costs and expenses charged by
the Environmental Arbitrator.

 

8. REPRESENTATIONS AND WARRANTIES OF SELLER.

 

  8.1 Seller’s Representations and Warranties. Subject to the disclosures set
forth in the Exhibits referred to in this Article 8, Seller represents and
warrants as of the Effective Date and as of Closing as follows:

 

  (A) Status. Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas.

 

  (B) Authority. Seller owns the Assets and has the requisite power and
authority to enter into this Agreement, to carry out the transactions
contemplated hereby, to transfer the Assets in the manner contemplated by this
Agreement, and to undertake all of the obligations of Seller set forth in this
Agreement.

 

  (C) Validity of Obligations. This Agreement and any documents or instruments
delivered by Seller at the Closing shall constitute legal, valid and binding
obligations of Seller, enforceable in accordance with their terms.

 

  (D) Contractual Restrictions. Seller has not entered into any contracts for or
received prepayments, take-or-pay arrangements, buydowns, buyouts for



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     Oil and Gas, or storage of the same relating to the Assets which Buyer
shall be obligated to honor and make deliveries of Oil and Gas or pay refunds of
amounts previously paid under such contracts or arrangements except those listed
on Exhibit 7.

 

  (E) Litigation. To Seller’s knowledge, after reasonable inquiry, except as set
forth in Exhibit 2, there is no suit, action, claim, judgment or proceeding
pending, arising out of, or with respect to the ownership, operation or
environmental condition of the Assets that would have a material adverse affect
upon the Assets. Buyer shall assume no liability or obligation with respect to
the litigation set forth on Exhibit 2. All litigation set forth on Exhibit 2
shall be deemed to have accrued prior to the Effective Date unless specifically
identified as accruing on or after the Effective Date.

 

  (F) Permits and Consents. To Seller’s knowledge, after reasonable inquiry,
with respect to Assets for which Seller is the operator, Seller (i) has acquired
all material permits, licenses, approvals and consents from appropriate
governmental bodies, authorities and agencies to conduct operations on the
Assets in compliance with applicable laws, rules, regulations, ordinances and
orders; and (ii) is in material compliance with all such permits, licenses,
approvals and consents and with applicable Environmental Laws. “Environmental
Laws” means all applicable local, state, and federal laws, rules, regulations,
and orders regulating or otherwise pertaining to: (i) the use, generation,
migration, storage, removal, treatment, remedy, discharge, release,
transportation, disposal, or cleanup of pollutants, contamination, hazardous
wastes, hazardous substances, hazardous materials, toxic substances or toxic
pollutants; (ii) surface waters, ground waters, ambient air and any other
environmental medium on or off any Lease; or (iii) the environment or health and
safety-related matters; including the following as from time to time amended and
all others whether similar or dissimilar: the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984, the Hazardous Materials Transportation Act, as amended, the
Toxic Substance Control Act, as amended, the Clean Air Act, as amended, the
Clean Water Act, as amended, and all regulations promulgated pursuant thereto.

 

  (G) Broker’s Fees. Seller has incurred no obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of the matters provided
for in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Seller, and Buyer shall have no responsibility therefor.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  (H) Taxes. Seller has filed (with respect to the Assets) all material Tax
returns that are due, if any, all Taxes (with respect to the Assets) shown to be
due on such returns have been paid, and there is no material dispute or claim
concerning any Tax liability of the Seller (with respect to the Assets) claimed
or raised by any Tax authority in writing. For purposes of this Agreement, the
term “Tax” or “Taxes” means any federal, state, local or tribal, income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), custom duties, capital stock, franchise, profits, withholding, social
security (or similar excises), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

 

  (I) No Violations. Seller’s execution and delivery of this Agreement and
Seller’s consummation of the transactions contemplated by this Agreement will
not:

 

  i) conflict with or require consent of any person or entity under any terms,
conditions or provisions of Seller’s certificate of formation or other governing
corporate documents;

 

  ii) violate any provision of, or require any filing, consent or approval under
any law applicable to Seller (except for consents and approvals of governmental
entities or authorities customarily obtained subsequent to transfer of title);
or

 

  iii) result in the creation or imposition of any lien or encumbrance on the
Assets.

 

  (J) Bankruptcy. There are no bankruptcy or receivership proceedings pending
against Seller, being contemplated by Seller or threatened against Seller;

 

  (K) Leases and Wells. To the best of Seller’s knowledge, after reasonable
inquiry, Seller is not in default under any of the material terms and provisions
of the Leases or under any agreement to which the Leases are subject; all
royalties, rentals, and other payments due under the Leases have been timely and
properly paid in full on or before the due dates thereof; and each Well was
drilled within the boundaries of its respective Lease, and in compliance with
all applicable laws, rules, regulations, and permits.

 

  8.2 Scope of Representations of Seller. Except as expressly set forth in this
Agreement, Seller disclaims all liability and responsibility for any
representation, warranty, statements or communications (orally or in writing) to
Buyer, including



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

     any information contained in any opinion, information or advice that may
have been provided to Buyer by any employee, officer, director, agent,
consultant, engineer or engineering firm, trustee, representative, investment
banker, financial advisor, partner, member, beneficiary, stockholder or
contractor of Seller wherever and however made, including those made in any data
room or internet site and any supplements or amendments thereto or during any
negotiations with respect to this Agreement or any confidentiality agreement
previously executed by the Parties with respect to the Asset. EXCEPT AS SET
FORTH IN THIS ARTICLE 8 OF THIS AGREEMENT, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE ACCURACY,
COMPLETENESS OR MATERIALITY OF ANY DATA, INFORMATION OR RECORDS FURNISHED TO
BUYER IN CONNECTION WITH THE ASSETS OR OTHERWISE CONSTITUTING A PORTION OF THE
ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON RESERVES (IF ANY)
ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION SEISMIC DATA AND
SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (iii) THE ABILITY OF THE
ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT LIMITATION PRODUCTION RATES,
DECLINE RATES AND RECOMPLETION OPPORTUNITIES; (iv) THE PRESENT OR FUTURE VALUE
OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY, TO BE DERIVED FROM THE
ASSETS; (v) THE ENVIRONMENTAL CONDITION OF THE ASSETS; (vi) ANY PROJECTIONS AS
TO EVENTS THAT COULD OR COULD NOT OCCUR; (vii) THE TAX ATTRIBUTES OF ANY ASSET;
(viii) ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY INFORMATION OR
MATERIAL FURNISHED TO BUYER BY SELLER OR OTHERWISE CONSTITUTING A PORTION OF THE
ASSETS; AND (ix) THE COMPLETENESS OR ACCURACY OF THE INFORMATION CONTAINED IN
ANY EXHIBIT HERETO. ANY DATA, INFORMATION OR OTHER RECORDS FURNISHED BY SELLER
ARE PROVIDED TO BUYER AS A CONVENIENCE AND BUYER’S RELIANCE ON OR USE OF THE
SAME IS AT BUYER’S SOLE RISK.

 

9. REPRESENTATIONS AND WARRANTIES OF BUYER.

 

  9.1 Buyer’s Representations and Warranties. Buyer represents and warrants
(which representations and warranties shall survive the Closing) as follows:

 

  (A) Status of Incorporation. Buyer is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas.

 

  (B) Authority. Buyer has the corporate power and authority to enter into this
Agreement, to carry out the transactions contemplated hereby and to undertake
all of the obligations of Buyer set out in this Agreement.

 

  (C) Validity of Obligations. The execution, delivery and performance of this
Agreement and the performance of the transactions contemplated by this



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

Agreement will not in any respect violate, nor be in conflict with, any
provision of Buyer’s charter, by-laws or other governing documents, or any
agreement or instrument to which Buyer is a party or is bound, or any judgment,
decree, order, statute, rule or regulation applicable to Buyer (subject to
governmental consents and approvals customarily obtained after the Closing).
This Agreement constitutes legal, valid and binding obligations of Buyer,
enforceable in accordance with its terms.

 

  (D) Qualification and Bonding. Subject to the provisions in Article 1.5, Buyer
is in compliance with the bonding and liability insurance requirements in
accordance with all applicable state or federal laws or regulations and that it
is and henceforth will continue to be qualified to own any federal, state oil
and gas leases that constitute part of the Assets.

 

  (E) Evaluation. Buyer represents that by reason of Buyer’s knowledge and
experience in the evaluation, acquisition and operation of oil and gas
properties, Buyer has evaluated the merits and risks of purchasing the Assets
from Seller and has formed an opinion based solely upon Buyer’s knowledge and
experience and not upon any representations or warranties by Seller.

 

  (F) Broker’s Fees. Buyer has incurred no obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of the matters provided
for in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Buyer, and Seller shall have no responsibility therefor.

 

10. RECORDS AND CONTRACTS. Seller shall have the right to make and retain copies
of the Records and Contracts as Seller may desire prior to the delivery of the
Records and Contracts to Buyer. Buyer, for a period of three (3) years after the
Closing Date, shall make available to Seller (at the location of such Records
and Contracts in Buyer’s organization) access to such Records and Contracts as
Buyer may have in its possession (or to which it may have access) upon written
request of Seller, during normal business hours. Seller shall provide Buyer the
Records and Contracts within seven (7) days of the Closing Date.

 

11. CERTAIN AGREEMENTS OF BUYER. Buyer agrees and covenants that the following
provisions shall apply:

 

  11.1 Plugging Obligation. To the extent of the Working Interest acquired by
Buyer under this Agreement, Buyer shall perform and assume its proportionate
share of the liability for the necessary and proper plugging and abandonment of
all Wells.

 

  11.2 PLUGGING BOND. DURING THE TRANSITION PERIOD (AS MORE SPECIFICALLY
DESCRIBED IN ARTICLE 1.5) SELLER, ON BUYER’S BEHALF, WILL, UNLESS PROHIBITED
FROM DOING SO BY RULES OR REGULATIONS OF APPLICABLE GOVERNMENTAL AGENCIES,



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

MAINTAIN THE NECESSARY BONDS OR LETTERS OF CREDIT AS REQUIRED BY THE MMS FOR THE
PLUGGING OF ALL WELLS ON THE TRANSITION LEASES, AND PROVIDE BUYER WITH A COPY OF
SAME, AND PROVIDE PROOF SATISFACTORY TO BUYER THAT THE MMS HAS ACCEPTED SUCH
BONDS OR LETTERS OF CREDIT AS SUFFICIENT ASSURANCE TO COVER THE PLUGGING OF ALL
WELLS AND RELATED MATTERS FOR THE TRANSITION LEASES.

 

  11.3 CHANGE OF OPERATOR. PRIOR TO FEBRUARY 1, 2006, BUYER SHALL PROVIDE TO
SELLER COPIES OF THE APPROVAL BY ANY APPLICABLE REGULATORY AGENCIES CONCERNING
CHANGE OF OPERATORSHIP OF THE NON-TRANSITION LEASES.

 

12. ADDITIONAL COVENANTS.

 

  12.1 Preferential Rights to Purchase. Seller shall use the allocations
specified on Exhibit 3 to provide any required notices to holders of
preferential rights to purchase (“PRP Party”). If, prior to or as of the time of
Closing, a PRP Party notifies Seller that it elects to exercise its rights with
respect to the Assets to which its preferential purchase right applies, the
Purchase Price shall be reduced by the allocated amount to that Asset or Assets
and Buyer and Seller will close on the remaining Assets and interests in Assets
as provided for in this Agreement. If, prior to or as of the time of Closing,
any of said preferential rights of purchase have not been declined, waived or
expired, Buyer and Seller shall close on those Assets as if the preferential
rights had been waived. If after Closing of the purchase and sale of the Assets
between Seller and Buyer, a PRP Party elects to exercise any preferential right
to purchase any portion of the Assets, then there shall promptly be an
additional closing between Buyer and the PRP Party for such portion of the
Assets at which Buyer will promptly transfer the affected portion of the Assets
to the PRP Party and Buyer will promptly settle with the PRP Party that portion
of the Purchase Price attributable thereto as adjusted in accordance with any
allowable adjustments under this Agreement. Any sale to a PRP Party of a portion
of the Assets will be sold to such PRP Party pursuant to, and on the same, terms
and conditions of this Agreement. Buyer shall provide a copy of the assignment
to Seller upon completion of the assignment and a subsequent copy of the MMS
approved assignment.

 

13. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER. All obligations of Buyer under
this Agreement are, at Buyer’s election, subject to the fulfillment, prior to or
at the Closing, of each of the following conditions:

 

  13.1 No Litigation. At the Closing, no suit, action or other proceeding shall
be pending before any court or governmental agency which attempts to prevent the
occurrence of the transactions contemplated by this Agreement.

 

  13.2 Representations and Warranties. All representations and warranties of
Seller contained in this Agreement shall be true in all material aspects as of
the Closing



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

as if such representations and warranties were made as of the Closing Date
(except for those representations or warranties that are expressly made only as
of another specific date, which representations and warranties shall be true in
all material respects as of such other date) and Seller shall have performed and
satisfied in all material respects all covenants and fulfilled all conditions
required by this Agreement to be performed and satisfied by Seller at or prior
to the Closing.

 

14. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER. All obligations of Seller
under this Agreement are, at Seller’s election, subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:

 

  14.1 No Litigation. At the Closing, no suit, action or other proceeding shall
be pending before any court or governmental agency which attempts to prevent the
occurrence of the transactions contemplated by this Agreement.

 

  14.2 Representations and Warranties. All representations and warranties of
Buyer contained in this Agreement shall be true in all material aspects as of
the Closing, as if such representations and warranties were made as of the
Closing Date (except for those representations or warranties that are expressly
made only as of another specific date, which representations and warranties
shall be true in all material respects as of such other date) and Buyer shall
have performed and satisfied in all material respects all covenants and
fulfilled all conditions required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing.

 

15. TERMINATION.

 

  15.1 Causes of Termination. This Agreement and the transactions contemplated
herein may be terminated:

 

  (A) At any time by mutual consent of the Parties.

 

  (B) By either Party if a material adverse change to the Assets occurs prior to
Closing. A material adverse change shall mean a change that reduces the value of
the Assets by more than One Million Dollars ($1,000,000).

 

  (C) By Buyer if, on the Closing Date, any of the conditions set forth in
Article 13 hereof shall not have been satisfied or waived.

 

  (D) By Seller if, on the Closing Date, any of the conditions set forth in
Article 14 hereof shall not have been satisfied or waived.

 

  15.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of this Article 15 or elsewhere in this Agreement,
this Agreement shall become void and have no further force and effect and,
except for the indemnities provided for in Section 16.3, any breach of this
Agreement prior to such termination and any continuing confidentiality
requirement, neither Party



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

shall have any further right, duty or liability to the other hereunder. Upon
termination, Buyer agrees to use its best efforts to return to Seller or
destroy, all materials, documents and copies thereof provided, obtained or
discovered in the course of any due diligence investigations.

 

16. INDEMNIFICATION.

 

  16.1 INDEMNIFICATION BY SELLER. UPON CLOSING, SELLER SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS BUYER,
ITS PARENT AND SUBSIDIARY COMPANIES, AND EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES (THE “BUYER GROUP”) FROM
AND AGAINST THE FOLLOWING:

 

  (A) MISREPRESENTATIONS. ALL CLAIMS, DEMANDS, LIABILITIES, JUDGMENTS, LOSSES
AND REASONABLE COSTS, EXPENSES AND ATTORNEYS’ FEES AND COURT COSTS (INDIVIDUALLY
A “LOSS” AND COLLECTIVELY, THE “LOSSES”) ARISING FROM THE BREACH BY SELLER OF
ANY REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT;

 

  (B) BREACH OF COVENANTS. ALL LOSSES ARISING FROM THE BREACH BY SELLER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND

 

  (C) OWNERSHIP AND OPERATION. ALL LOSSES ARISING FROM THE OWNERSHIP AND
OPERATION OF THE ASSETS, UNLESS SPECIFICALLY ASSUMED ELSEWHERE HEREIN BY BUYER,
PRIOR TO THE EFFECTIVE DATE, INCLUDING:

 

  (i) DAMAGES TO PERSONS OR PROPERTY;

 

  (ii) THE VIOLATION BY SELLER OF ANY LAW OR REGULATION OR THE TERMS OF ANY
AGREEMENT BINDING UPON SELLER;

 

  (iii) CLAIMS OF SELLER’S CO-OWNERS, PARTNERS, JOINT VENTURERS AND OTHER
PARTICIPANTS IN THE WELLS;

 

  (iv) TAXES ATTRIBUTABLE TO THE ASSETS; AND

 

  (v) THE INCORRECT PAYMENT OF ROYALTIES UNDER THE LEASES.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  (D) Notwithstanding the above, the following limitations shall apply to
Seller’s indemnification obligations:

 

  (i) Seller shall not be obligated to indemnify Buyer for any Loss unless Buyer
has delivered a written notice of such Loss within the Survival Period (as
defined below) applicable to such Loss. Any Loss for which Seller does not
receive written notice before the end of the Survival Period shall be deemed to
be an Assumed Liability. The “Survival Period” applicable to Losses shall mean:

 

  (a) with regard to a breach of covenants and the representations and
warranties set forth in Article 8 for a period of two (2) years after Closing
and

 

  (b) one (1) year after Closing for all other matters.

 

  (ii) The indemnification obligations of Seller pursuant to this Agreement
shall be limited to actual Losses and shall not include incidental,
consequential, indirect, punitive, or exemplary Losses or damages, except to the
extent that a third party may be awarded the damages;

 

  (iii) The amount of Losses required to be paid by Seller to indemnify Buyer
pursuant to this Agreement shall be reduced to the extent of any amounts
actually received by Buyer pursuant to the terms of the insurance policies (if
any) covering such claim and any tax benefits received by Buyer;

 

  (iv) Seller’s indemnification obligations shall not extend to Environmental
liabilities of any kind.

 

  (v) Seller’s indemnification obligations shall not cover any liabilities,
duties and obligations relating to properly plugging and abandoning wells,
removal of all pipelines, equipment, and platforms and related facilities now or
hereafter located on the Assets, and cleaning up, restoring and remediation of
the Assets in accordance with the applicable Environmental Laws and the Leases,
including but not limited to liabilities, duties and obligations (including but
not limited to the payment of fines, penalties, monetary sanctions or other
amounts payable for failure to comply with the requirements of applicable
Environmental Laws) related to any violation of any Environmental Laws or the
presence, disposal, release or threatened release of any hazardous substance or
hazardous waste from the Assets into the atmosphere or into the water whether or
not attributable to Seller’s activities or the activities of third parties; and

 

  (vi) Buyer acknowledges and agrees that the indemnification provisions in this
Article 16 and the termination rights in Article 15 shall be the exclusive
remedies of Buyer with respect to the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  16.2 INDEMNIFICATION BY BUYER. UPON CLOSING, BUYER SHALL TO THE FULLEST EXTENT
PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER, ITS
PARENT AND SUBSIDIARY COMPANIES, AND EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES (THE “SELLER GROUP”) FROM
AND AGAINST THE FOLLOWING:

 

  (A) MISREPRESENTATIONS. ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

 

  (B) BREACH OF COVENANTS. ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT;

 

  (C) OWNERSHIP AND OPERATION. ALL LOSSES ARISING FROM THE ASSUMED LIABILITIES,
AND ALL LOSSES ARISING ON OR AFTER THE EFFECTIVE DATE FROM THE OWNERSHIP AND
OPERATION OF THE ASSETS.

 

  (D) ENVIRONMENTAL LIABILITIES. ALL ENVIRONMENTAL LIABILITIES, ARISING OR
ACCRUING FROM THE OWNERSHIP AND OPERATION OF THE ASSETS. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, BUYER SHALL BE LIABLE FOR ALL PLUGGING AND
ABANDONING LIABILITIES AND PLATFORM REMOVALS REGARDLESS OF WHETHER THEY AROSE OR
ACCRUED BEFORE OR AFTER THE EFFECTIVE DATE. “ENVIRONMENTAL LIABILITIES” MEANS
ANY AND ALL OBLIGATIONS AND LIABILITIES ARISING DIRECTLY OR INDIRECTLY FROM ANY
IMPAIRMENT OR DAMAGE TO THE ENVIRONMENT CAUSED BY OR PERTAINING TO THE ASSETS OR
THE OPERATION THEREOF INCLUDING ANY ABANDONMENT AND RECLAMATION OBLIGATIONS, ANY
RELEASE, AND ANY OTHER MATTERS RELATING TO SURFACE, SUBSURFACE, AIR OR WATER
CONTAMINATION OR THE BREACH OF ANY ENVIRONMENTAL LAWS.

 

  16.3 PHYSICAL INSPECTION. BUYER INDEMNIFIES AND AGREES TO RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS THE SELLER GROUP FROM AND AGAINST ANY AND ALL LOSSES
ARISING FROM BUYER’S INSPECTING AND OBSERVING THE ASSETS, INCLUDING (A) LOSSES
FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE BUYER, ITS CONTRACTORS,
AGENTS, CONSULTANTS AND



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

REPRESENTATIVES, AND DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF
OF BUYER; AND (B) LOSSES FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE
SELLER GROUP OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY OF THE SELLER GROUP OR
THIRD PARTIES. THE FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO
INCLUDE, AN INDEMNIFICATION OF THE SELLER GROUP FROM AND AGAINST LOSSES ARISING
OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE ASSETS OR THE
SELLER GROUP’S SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR FAULT.

 

  16.4 Notification. As soon as reasonably practical after obtaining knowledge
thereof, the indemnified Party shall notify the indemnifying Party of any claim
or demand which the indemnified Party has determined has given or could give
rise to a claim for indemnification under this Article 16. Such notice shall
specify the agreement, representation or warranty with respect to which the
claim is made, the facts giving rise to the claim and the alleged basis for the
claim, and the amount (to the extent then determinable) of liability for which
indemnity is asserted. In the event any action, suit or proceeding is brought
with respect to which a Party may be liable under this Article 16, the defense
of the action, suit or proceeding (including all settlement negotiations and
arbitration, trial, appeal, or other proceeding) shall be at the discretion of
and conducted by the indemnifying Party. If an indemnified Party shall settle
any such action, suit or proceeding without the written consent of the
indemnifying Party (which consent shall not be unreasonably withheld), the right
of the indemnified Party to make any claim against the indemnifying Party on
account of such settlement shall be deemed conclusively denied. An indemnified
Party shall have the right to be represented by its own counsel at its own
expense in any such action, suit or proceeding, and if an indemnified Party is
named as the defendant in any action, suit or proceeding, it shall be entitled
to have its own counsel and defend such action, suit or proceeding with respect
to itself at its own expense. Subject to the foregoing provisions of this
Article 16, neither Party shall, without the other Party’s written consent,
settle, compromise, confess judgment or permit judgment by default in any
action, suit or proceeding if such action would create or attach any liability
or obligation to the other Party. The Parties agree to make available to each
other, and to their respective counsel and accountants, all information and
documents reasonably available to them which relate to any action, suit or
proceeding, and the Parties agree to render to each other such assistance as
they may reasonably require of each other in order to ensure the proper and
adequate defense of any such action, suit or proceeding.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

17. MISCELLANEOUS.

 

  17.1 Confidentiality.

 

  (A) Prior to Closing, to the extent not already public, Buyer shall exercise
all due diligence in safeguarding and maintaining secure all engineering,
geological and geophysical data, seismic data, reports and maps, the results and
findings of Buyer with regard to its due diligence associated with the Assets
(including without limitation with regard to due diligence associated with
environmental and title matters) and other data relating to the Assets
(collectively, the “Confidential Information”). Buyer acknowledges that, prior
to Closing, all Confidential Information shall be treated as confidential and
shall not be disclosed to third parties without the prior written consent of
Seller. Notwithstanding the foregoing, the Buyer shall be entitled to disclose
the Confidential Information without Seller’s prior express written consent to
the following persons and entities:

 

  (a) employees, officers and directors of the Buyer;

 

  (b) employees, officers and directors of an affiliated company;

 

  (c) any consultant or agent retained by the Buyer or its affiliated company;
or

 

  (d) any bank or other financial institution or entity funding or proposing to
fund the transactions contemplated by this Agreement, including any consultant
retained by such bank or other financial institution or entity.

 

  (B) In the event of termination of this Agreement for any reason, the
Confidential Information will be deemed provided to Buyer under the terms of
that certain Confidentiality Agreement, between Buyer and Seller, dated
August 24, 2005 (“Confidentiality Agreement”).

 

  (C) The confidentiality obligations in this Agreement shall not diminish or
take precedence over those in the Confidentiality Agreement, and if this
Agreement terminates, the Confidentiality Agreement shall remain in full force
and effect.

 

  17.2 Competition. Buyer acknowledges that Seller may presently own interests
or have leads, prospects, information or ideas on properties or leaseholds
adjacent to, adjoining or in the vicinity of the Assets. Seller shall not be
prohibited in any way from competing with Buyer or pursuing any activity or
business opportunity on property not being transferred to Buyer pursuant to this
Agreement.

 

  17.3 Notice. Any notice, request, demand, or consent required or permitted to
be given hereunder shall be in writing and delivered in person or by certified
letter, with



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

return receipt requested or by prepaid overnight delivery service, or by
facsimile addressed to the Party for whom intended at the following addresses:

 

SELLER:                   

Millennium Offshore Group, Inc.

5300 Memorial Drive, Suite 5300

Houston, Texas 77007

Attn: Stan Mendenhall

Tel: (713) 652-0137

Fax: (713) 652-0482

BUYER:                    Address:   

ATP Oil & Gas Corporation

4600 Post Oak Place, Suite 200

Houston, Texas 770027

       Representative               

Mr. James S. Tomlin

Manager of Land and Associate General Counsel

Telephone: (713) 386-2408

Fax: (713) 622-5101

E-mail: jtomlin@atpog.com

      

Alternative

Representative

  

Mr. Gerald W. Schlief

Senior Vice President

Telephone: (713) 622-3311

Fax: (713) 622-5101

E-mail: jschlief@atpog.com

 

or at such other address as any of the above shall specify by like notice to the
other.

 

  17.4 Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its or its affiliates’ publicly-traded securities.

 

  17.5 Governing Law. THIS AGREEMENT IS GOVERNED BY AND MUST BE CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS-OF-LAW RULE
OR PRINCIPLE THAT MIGHT APPLY THE LAW OF ANOTHER JURISDICTION. ALL DISPUTES
RELATED TO THIS AGREEMENT SHALL BE SUBMITTED TO THE JURISDICTION OF THE COURTS
OF THE STATE OF TEXAS AND VENUE SHALL BE IN THE CIVIL DISTRICT COURTS OF HARRIS
COUNTY, TEXAS.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  17.6 Exhibits. The Exhibits attached to this Agreement are incorporated into
and made a part of this Agreement.

 

  17.7 Fees, Expenses, Taxes and Recording.

 

  (A) Each Party shall be solely responsible for all costs and expenses incurred
by it in connection with this transaction (including, but not limited to fees
and expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

 

  (B) Buyer shall, at its own cost, record all instruments of conveyance and
sale in the MMS and the appropriate county or parish offices. Buyer shall supply
Seller with a true and accurate photocopy reflecting the recording information
of all the recorded and filed assignments within a reasonable period of time
after their recording and filing.

 

  17.8 Assignment. Prior to Closing, this Agreement or any part hereof may not
be assigned by either Party without the prior written consent of the other
Party. This Agreement is binding upon the Parties hereto and their respective
successors and assigns.

 

  17.9 Continued Operations. In order to facilitate Buyer’s acquisition of the
Assets the Parties hereby agree to enter into a mutually acceptable contractual
agreement (Agreement for Contract Operations) as soon a practicable after the
Closing Date. The Agreement for Contract Operations shall be effective as of
October 31, 2005. Seller shall continue operating the Assets, covered by the
Agreement for Contract Operations, until the Seller’s services are terminated in
accordance with the terms of the Agreement for Contract Operations.

 

  17.10 South Timbalier Block 77 and High Island Block 74 (“Retained Acreage”).
It is understood and agreed by Seller and Buyer that Seller is retaining
Operating Rights as to portions of South Timbalier Block 77 bearing MMS Serial
Number OCS-G 4827, (“ST 77”), and as to portions of High Island Block 74 bearing
MMS Serial Number OCS-G 21348, (“HI 74”); however, since Seller currently owns
one hundred percent record title in ST 77 and HI 74, at Closing, Seller will
convey to Buyer all of Seller’s record title and operating rights interests in
ST 77 and HI 74 and Buyer shall simultaneously, upon the execution of this
Agreement, execute and deliver to Seller the Assignment of Operating Rights
attached hereto as Exhibit 4.6, Exhibit 4.7, and Exhibit 4.8.

 

  17.11 Entire Agreement. This Agreement constitutes the entire agreement
reached by the Parties with respect to the subject matter hereof, superseding
all prior negotiations, discussions, agreements and understandings, whether oral
or written, relating to such subject matter.



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

  17.12 Severability . In the event that any one or more covenants, clauses or
provisions of this Agreement shall be held invalid or illegal, such invalidity
or unenforceability shall not affect any other provisions of this Agreement.

 

  17.13 Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

 

  17.14 Counterpart Execution. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.

 

  17.15 Waiver of Certain Damages. Each of the Parties hereby waives and agrees
not to seek consequential or punitive damages with respect to any claim,
controversy, or dispute arising out of or relating to this Agreement or the
breach thereof.

 

  17.16 Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument in writing signed by both parties. Any Party hereto may,
only by an instrument in writing, waive compliance by another Party with any
term or provision of this Agreement on the part of such other Party hereto to be
performed or complied with. The waiver by any Party hereto of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.

 

18. Exhibits: The exhibits, as indicated below and attached hereto, are
incorporated in and made a part of this Agreement.

 

1.1(A)-1   Leases and Permitted Encumbrances 1.1(A)-1.a   Assignment of
Overriding Royalty to Casey Jones 1.1(A)-1.b   Assignment of Overriding Royalty
to Bernard J. Packard, et al. 1.1(A)-1.c   Assignment of Overriding Royalty St.
of Louisiana lease to Bernard J. Packard, et al. 1.1(A)-2   Related Assets 1.2  
Excluded Assets 1.5   Transition Leases listing 2   Litigation 3   Allocated
Values 4.1   Record Title Assignment and Bill of Sale 4.2   Assignment of
Operating Rights and Bill of Sale 4.3   Assignment and Bill of Sale 4.4  
Assignment of Right-of-Way 4.5   Assignment of State Lease 4.6   Assignment of
Operating Rights from Buyer to Seller covering portions of South Timbalier Block
77 4.7   Assignment of Operating Rights from Buyer to Seller covering portions
of High Island Block 74



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

4.8    Assignment of Operating Rights from Buyer to Seller covering portions of
High Island Block 74 5    Production Imbalances – (Intentionally Deleted) 6   
Blocks with Preferential Rights 7    Imbalance Agreement

 

-Signature Page Follows-



--------------------------------------------------------------------------------

Purchase and Sale Agreement Between Millennium and ATP

 

Executed as of the day and year first above written.

 

SELLER: MILLENNIUM OFFSHORE GROUP, INC. By:  

 

--------------------------------------------------------------------------------

    Stan Mendenhall, Executive Vice President BUYER: ATP OIL & GAS CORPORATION
By:  

 

--------------------------------------------------------------------------------

    Gerald W. Schlief, Senior Vice President